                 Case 2:19-cv-02073-BAT Document 23 Filed 12/11/20 Page 1 of 6




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     ANGEL H.,
 8
                                Plaintiff,                  CASE NO. 2:19-cv-02073-BAT
 9
            v.                                              ORDER AFFIRMING THE
10                                                          COMMISSIONER’S DECISION
     COMMISSIONER OF SOCIAL SECURITY,
11
                                Defendant.
12

13          Plaintiff seeks review of the denial of her application for Disability Insurance Benefits.

14   She contends the ALJ erroneously discounted her testimony, incorrectly assessed her residual

15   functional capacity (“RFC”), and consequently made erroneous findings in the later steps of the

16   disability evaluation process. Dkt. 20 at 1. The Court AFFIRMS the Commissioner’s final

17   decision and DISMISSES the case with prejudice.

18                                            BACKGROUND

19          Plaintiff is currently 56 years old, has a high school diploma and previously worked as a

20   casino dealer. Tr. 83. In April 2016, she applied for benefits, alleging disability as of April 4,

21   2016. Tr. 208-11. Her application was denied initially and on reconsideration. Tr. 114-16, 118-

22   20. The ALJ conducted hearings in April and December 2018 (Tr. 38-93), and subsequently

23




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 1
                 Case 2:19-cv-02073-BAT Document 23 Filed 12/11/20 Page 2 of 6




 1   found Plaintiff not disabled. Tr. 15-28. As the Appeals Council denied Plaintiff’s request for

 2   review, the ALJ’s decision is the Commissioner’s final decision. Tr. 1-6.

 3                                         THE ALJ’S DECISION

 4            Utilizing the five-step disability evaluation process, 1 the ALJ found:

 5            Step one: Plaintiff had not engaged in substantial gainful activity since the alleged onset
              date.
 6
              Step two: Plaintiff had the following severe impairments: history of breast cancer now
 7            in remission, diabetes mellitus, degenerative disc disease of the lumbar spine, obesity,
              shoulder impairment, fibromyalgia, and neuropathy.
 8
              Step three: These impairments did not meet or equal the requirements of a listed
 9            impairment. 2

10            RFC: Plaintiff can perform light work with additional limitations: she can frequently
              reach, handle, and finger. She can occasionally feel. She can occasionally balance,
11            stoop, kneel, and crouch. She cannot climb or crawl. She should avoid exposure to
              extreme cold and heat. She should avoid exposure to vibrations, hazards, and heights.
12
              Step four: Plaintiff could not perform her past work.
13
              Step five: As there are jobs that exist in significant numbers in the national economy that
14            Plaintiff can perform, she is not disabled.

15   Tr. 15-28.

16                                              DISCUSSION

17   A.       Plaintiff’s Testimony

18            The ALJ discounted Plaintiff’s testimony on the grounds her allegations of limitations

19   caused by neuropathy and pain were not fully corroborated by the longitudinal treatment record

20   and were inconsistent with her activities (specifically, engaging in self-care, traveling, living

21   alone, shopping for groceries, playing video games, and crafting with paper). Tr. 22-25. The

22

23   1
         20 C.F.R. §§ 404.1520, 416.920.
     2
         20 C.F.R. Part 404, Subpart P, Appendix 1.


     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 2
                Case 2:19-cv-02073-BAT Document 23 Filed 12/11/20 Page 3 of 6




 1   ALJ’s reasons to discount a claimant’s subjective testimony must be clear and convincing, and

 2   supported by substantial evidence. See Burrell v. Colvin, 775 F.3d 1133, 1136-37 (9th Cir.

 3   2014).

 4            Plaintiff contends the ALJ erred. Plaintiff first argues the ALJ erred in relying on her

 5   activities to discount her allegations by failing to reference “activities involving skills that could

 6   be transferred to the workplace.” Dkt. 20 at 9. But the ALJ did not cite Plaintiff’s activities as

 7   evidence of transferable work skills; the ALJ found Plaintiff’s activities to be inconsistent with

 8   her allegations, which is a proper reason to rely on activities. See Orn v. Astrue, 495 F.3d 625,

 9   639 (9th Cir. 2007) (activities may undermine credibility where they (1) contradict the claimant’s

10   testimony or (2) “meet the threshold for transferable work skills”). The ALJ reasonably found

11   Plaintiff’s ability to independently complete her activities of daily living, sitting for long periods

12   while traveling, shop for groceries, play video games, and make crafts with paper are

13   inconsistent with her testimony about her handling limitations due to neuropathy in her hands,

14   her need to alternate sitting and standing, and her musculoskeletal pain. See Tr. 23-25.

15            Plaintiff also contends, contrary to the ALJ’s findings, her allegations are substantiated

16   by the medical evidence. Dkt. 20 at 5. However, Plaintiff fails to address the ALJ’s specific

17   findings. For example, the ALJ contrasted Plaintiff’s testimony about neuropathy in her

18   fingertips due to chemotherapy with her statement to providers that she could button her shirt

19   and hold a coffee cup without problems. Tr. 23 (citing Tr. 311). The ALJ also pointed to other

20   evidence showing Plaintiff reported only mild pain or fatigue (Tr. 23-24 (citing Tr. 394, 404)),

21   and that there were many normal objective test results as to strength and range of motion (Tr. 24

22   (citing Tr. 752, 791, 802)). Plaintiff has not shown the ALJ made unreasonable findings in

23   considering the extent to which her limitations were consistent with the objective medical




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 3
               Case 2:19-cv-02073-BAT Document 23 Filed 12/11/20 Page 4 of 6




 1   evidence, or in finding inconsistency and/or a lack of corroboration in this record. See Rollins v.

 2   Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (“While subjective pain testimony cannot be

 3   rejected on the sole ground that it is not fully corroborated by objective medical evidence, the

 4   medical evidence is still a relevant factor in determining the severity of the claimant’s pain and

 5   its disabling effects.”). Because the ALJ provided valid reasons to discount Plaintiff’s subjective

 6   allegations supported by substantial evidence the Court affirms the ALJ’s assessment of

 7   Plaintiff’s testimony.

 8   B.     Residual Functional Capacity

 9          Plaintiff raises several challenges to the ALJ’s assessment of the medical evidence and

10   her RFC. First, Plaintiff argues the ALJ erred in failing to develop the record by obtaining a

11   consultative examiner’s opinion, because her treating providers did not provide an opinion. Dkt.

12   20 at 3-4. Plaintiff has the burden to produce evidence of her disability, however, and she has

13   not shown that the record was so inadequate that the ALJ’s duty to develop the record was

14   triggered. See Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001) (“Ambiguous

15   evidence, or the ALJ’s own finding that the record is inadequate to allow for proper evaluation of

16   the evidence, triggers the ALJ’s duty to ‘conduct an appropriate inquiry.’” (quoting Smolen v.

17   Chater, 80 F.3d 1273, 1288 (9th Cir. 1996))).

18          Furthermore, the ALJ did not err in relying on a State agency opinion in the context of

19   the record as a whole. See Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (“The

20   opinions of non-treating or non-examining physicians may also serve as substantial evidence

21   when the opinions are consistent with independent clinical findings or other evidence in the

22   record.”). Although the State agency consultant did not have access to the entire record at the

23   time of his review, the ALJ considered his opinion in the context of the entire record (Tr. 25) and




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 4
               Case 2:19-cv-02073-BAT Document 23 Filed 12/11/20 Page 5 of 6




 1   Plaintiff has not shown the ALJ erred in finding that the consultant’s opinion was consistent with

 2   the treatment records. 3

 3          Plaintiff also argues the ALJ “completely ignored” her testimony regarding pain and

 4   fatigue when determining her RFC. Dkt. 20 at 4-5. As discussed above, the ALJ provided valid

 5   reasons to discount Plaintiff’s subjective allegations, and the RFC assessment does include some

 6   significant limitations. Although Plaintiff suggests the evidence 4 could support even greater

 7   limitations, she has not shown the ALJ erred in his assessment of the evidence. See Jamerson v.

 8   Chater, 112 F.3d 1064, 1067 (9th Cir. 1997) (“[T]he key question is not whether there is

 9   substantial evidence that could support a finding of disability, but whether there is substantial

10   evidence to support the Commissioner’s actual finding that claimant is not disabled.”).

11          Plaintiff further argues the ALJ erred in assessing her fibromyalgia, because he found it

12   to be a severe impairment at step two (Tr. 18), but failed to properly consider the limiting effects

13   of that condition at subsequent steps in the decision. Dkt. 10 at 7-8. Plaintiff does not point to

14   any evidence the ALJ overlooked, however, and thus has failed to satisfy her burden to show

15   error in the ALJ’s decision. See Valentine v. Comm’r of Social Sec. Admin., 574 F.3d 685, 692

16   n.2 (9th Cir. 2009) (“Valentine does not detail what other physical limitations follow from the

17   evidence of his knee and should[er] injuries, besides the limitations already listed in the RFC.

18

19   3
       Plaintiff disputes (Dkt. 20 at 3-4) the ALJ’s claim to have provided “greater accommodation”
     than the State agency consultant (Tr. 25), but the ALJ’s claim is accurate: the State agency
20   consultant did not indicate any manipulative limitations (Tr. 110), but the ALJ limited Plaintiff to
     frequent reaching, handling, and fingering, and occasional feeling (Tr. 22).
21   4
       Plaintiff’s discussion of the evidence references treating source opinions that the ALJ
     discounted (Dkt. 20 at 6), without addressing the ALJ’s reasons for discounting them or showing
22
     those reasons to be erroneous. See Tr. 25-26. On reply, Plaintiff more explicitly argues that the
     ALJ erred in discounting the treating source opinions, but again does not address the ALJ’s
23
     reasons for doing so and fails to provide any specific argument as to why the ALJ’s reasons were
     erroneous. See Dkt. 22 at 4.


     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 5
               Case 2:19-cv-02073-BAT Document 23 Filed 12/11/20 Page 6 of 6




 1   We reject any invitation to find that the ALJ failed to account for Valentine’s injuries in some

 2   unspecified way.”).

 3          Lastly, Plaintiff contends the ALJ erred in failing to consider her chronic pain and fatigue

 4   when assessing her RFC. Dkt. 20 at 8-9. Plaintiff argues the ALJ erred in excluding her chronic

 5   pain and fatigue at step two and failing to consider those conditions at subsequent steps in the

 6   decision, because an RFC must account for limitations caused by non-severe impairments. Id. It

 7   is true an RFC must account for limitations caused by non-severe medically determinable

 8   impairments, but the ALJ here found that Plaintiff’s chronic pain and fatigue were not medically

 9   determinable impairments. See Tr. 18-19. Furthermore, the ALJ discussed Plaintiff’s allegations

10   of pain and fatigue when assessing her testimony and the medical record (Tr. 22-25), and the

11   ALJ explicitly found that even if he had included chronic pain as a medically determinable

12   impairment, the RFC assessment would not have changed. See Tr. 18-19. Plaintiff has not

13   shown that this finding is erroneous, and thus has failed to show error in this aspect of the ALJ’s

14   decision. Because Plaintiff has failed to show error in the ALJ’s assessment of her testimony or

15   the medical evidence, Plaintiff has not shown that the ALJ’s step-five findings are erroneous.

16   See Dkt. 20 at 14-15.

17                                            CONCLUSION

18          For the foregoing reasons, the Commissioner’s decision is AFFIRMED and this case is

19   DISMISSED with prejudice.

20          DATED this 11th day of December, 2020.

21

22                                                                A
                                                          BRIAN A. TSUCHIDA
23                                                        United States Magistrate Judge




     ORDER AFFIRMING THE COMMISSIONER’S DECISION - 6
